Citation Nr: 9917249	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  96-11 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel









INTRODUCTION

The veteran had active military service from July 1972 to 
November 1980.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from an October 1995 rating 
decision, in which the RO denied the veteran's claim of 
service connection for multiple sclerosis.  The veteran filed 
an NOD in November 1995, and an SOC was issued by the RO in 
January 1996.  The veteran filed a substantive appeal in 
March 1996.  A supplemental statement of the case was issued 
in January 1999.  The veteran did not request a personal 
hearing.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Service medical records reflect the veteran's complaints 
of dizzy spells, lightheadedness, and unsteadiness of 
gait, as well as paresthesia of the left arm and left 
lower leg.  


3. A VA medical center (VAMC) at Asheville hospital summary, 
dated from February 1981 to March 1981, noted the 
veteran's complaints of having experienced numbness in the 
right side of his face and arm without any involvement of 
the lower extremity, as well as drooping of his right eye.  

4. A VAMC Asheville treatment record, dated in March 1981, 
noted the veteran's complaint of weakness in his legs.  

5. A March 1994 electromyographic (EMG) study noted the 
veteran's complaints of weakness of his left lower 
extremity associated with muscle cramping and paresthesia, 
since September 1993; associated test results were within 
normal limits.  

6. A VAMC Asheville discharge summary, dated in June 1997, 
noted a diagnosis of a neurological disorder of uncertain 
cause, possible demyelinating versus Munchausen syndrome.  

7. A VA neurology memorandum, dated in February 1998, 
reported that the veteran's medical history from 1981 to 
1994 was not consistent with a mild onset of multiple 
sclerosis, given the number of years with no obvious 
symptoms of the disease.  

8. The veteran's contention that his multiple sclerosis had 
its onset in service, or within the seven-year presumptive 
period following separation from service, is not supported 
by any medical evidence that would render the claim for 
service connection for that disability plausible under the 
law.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for multiple sclerosis.  38 U.S.C.A. 
§ 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

The veteran's enlistment examination reflects no findings or 
symptoms of multiple sclerosis or other associated 
neurological disorder upon entry into active service with the 
U.S. Navy in July 1972.  A re-enlistment examination in 
October 1974 was essentially normal, except for notation of a 
systolic heart murmur.

A review of the veteran's service medical records discloses 
that, in April 1977, he first complained of an episode of 
syncope, preceded by "heart fluttering" and anterolateral 
chest pain; he also complained of intermittent paresthesia in 
both arms.  A soft bruit over the right carotid artery was 
noted.  He reported that he had been told he was born as a 
"blue baby" and had required blood transfusions as a child, 
then had a heart murmur noted just before entering service.  
An electrocardiogram (EKG) was within normal limits.  
Possible anterior chest wall syndrome was noted, and 
continued observation was recommended.  Approximately one 
week after his initial complaints, the veteran was seen in 
the internal medicine clinic, reporting three episodes of 
syncope over the past few days, accompanied by left anterior 
chest pain and fluttering of the heart.  A right carotid 
bruit was heard; no murmur was noted.  He was referred to the 
cardiology clinic, and then admitted, in early May 1977, to 
the Air Force Hospital at Clark Air Base, for further 
evaluation.  In the hospital, he underwent numerous tests and 
observation over eight days, and was diagnosed with reactive 
hypoglycemia and possible carotid stenosis.  He was 
discharged to duty, and advised to properly adjust his diet.  

In June 1977, the veteran was seen complaining of a sudden 
onset of weariness, nervousness, dizziness, and feeling hot.  
Examination reported normal findings.  He was seen in July 
1977, again complaining of dizzy spells and weakness.  It was 
noted he had been following his prescribed diet.  No 
significant abnormality was noted, although the right carotid 
bruit was heard.  A cardiology note the following day 
indicated possible carotid stenosis.

A neurological consultation, in August 1977, noted the 
veteran's complaints of dizzy spells occurring throughout the 
day, characterized by unsteadiness of gait and a perception 
that his environment was tilting.  Neurological testing was 
normal, and the examiner noted that psychomotor seizures 
needed to be ruled out.  One week later, the same physcian 
saw the veteran for a recent spell of abrupt "dizziness," 
followed by sleep.  There had been no confusion and no 
tonic/clonic movements.  An EEG (electroencephalogram) was 
negative.  The diagnostic impression was probable psychomotor 
epilepsy.  During a follow-up visit to the neurology clinic a 
week later, the veteran described one more dizzy spell, and 
characterized it as a feeling of floating and being 
unbalanced, and also reported that he experienced a twitching 
of muscles lasting about 30 minutes, with no loss of 
consciousness.  An EEG was noted as normal, and neurological 
examination was negative.  The clinical assessment was of 
episodic dizzy spells of unknown etiology, and a seizure 
disorder was suspected.

The veteran appeared in the dispensary in October 1977, 
noting his history of dizzy spells and requesting a 
tranquilizer.  He stated that Dalmane had helped him in the 
past.  His current symptoms were noted as, "gets anxious and 
then hyperventilates."  Valium was prescribed.  Later that 
month, he was seen in the neurology clinic, again complaining 
of episodic dizziness.  It was noted that possible 
hypoglcemia had been previously reported.  No current 
abnormality was noted.  He was seen again in November 1977, 
with no signs of psychopathology which could explain his 
physical symptoms.  In January 1978, the veteran returned to 
the neurology clinic, stating he continued to have sensory 
phenomena; he reported no loss of consciousness or true 
vertigo.  No objective findings of abnormality were noted.  
The assessment was "rule out" complex partial seizures.  He 
was scheduled for an EEG a week later, in February.  It was 
reported as normal, and the assessment was possible seizure 
disorder.  Dilantin was prescribed.

Thereafter, in September 1979, the veteran sought treatment 
at a Navy branch clinic in San Diego, complaining of 
paresthesia in his left arm and left lower leg.  The 
examiner's assessment was right carotid bruit, normal 
neurological examination, and subjective complaints of 
paresthesia.  During a neurological examination in October 
1979, the veteran continued to complain of dizzy spells and 
light-headedness, noting that episodes occurred twice a 
month, usually while he was typing, and would last 20 
minutes, resolving spontaneously.  The examiner's impression 
was "rule out" seizure disorder and arteriovenous 
malformation or other intracranial lesions.  The examiner 
also suggested a dietary consultation for instructions in a 
hypoglycemia diet.  In summary, it was noted that the 
veteran's history and results from his physical examination 
were not consistent with focal neurological defect or 
problems related to carotid bruits.  Later that month, the 
veteran was examined by a vascular specialist who noted the 
veteran's complaints of left chest pain followed by numbness 
of the arm and leg, but not the face, and loss of 
coordination of the left hand.  The veteran reported that he 
would subsequently stand and feel like he was going to pass 
out.  No specific diagnosis was noted.

In November 1979, a neurologist reported that the veteran's 
brain scan, EEG, and other related testing had all been 
normal.  The neurologist's impression noted that the veteran 
did not suffer from a neurological disease, but that, if 
future problems arose, the veteran should consider being 
evaluated by a cardiologist.  When he was seen a week later 
for continued episodes of light-headedness, it was noted that 
the previous consultations had indicated no neurological 
disorder, nor had arteriography been indicated.  Dietary 
consultation was recommended.  A nutrition clinic 
consultation report, in December 1979, questioned whether the 
veteran might be sensitive to sugar, since he reported that 
he had cut sugar out of his diet and felt better.  He was 
noted to be a heavy coffee drinker, and had tried to cut his 
intake.  A glucose tolerance test did not indicate a 
hypoglycemic curve, but it was suggested that he continue to 
abstain from sugar and also delete caffeine from his intake.

The remainder of the service medical records are silent for 
any complaints or notations similar to those discussed above.  
In October 1980, the veteran was medically examined for 
purposes of separating from active service.  On clinical 
evaluation, there were no complaints, findings, or diagnoses 
with respect to muscle fatigue, weakness, or paresthesia, or 
otherwise findings or symptoms indicative of multiple 
sclerosis or other related neurological disorder.  

Thereafter, in February 1981, in conjunction with other 
claims filed for service connection, the veteran was 
medically examined for VA purposes.  During the course of his 
examination, he reported that he exercised a great deal, and 
that this was not a problem.  The RO also received VAMC 
Asheville treatment records, dated from February 1981 to 
April 1995.  In particular, a hospital summary, dated from 
February 1981 to March 1981, noted the veteran's complaints 
of migratory low back pain.  He also complained of having 
experienced numbness in the right side of his face and arm, 
without any involvement of the lower extremity, as well as 
drooping of his right eye, earlier that month.  On 
examination, the muscles of the veteran's lumbar region were 
spastic and he walked very hesitantly, and could not 
straighten his back.  During the course of his 
hospitalization, the veteran complained of severe tremors in 
his legs, as well as back and abdomen pain.  On examination, 
he was found to quite anxious and pale, somewhat paranoid, 
and inappropriate.  The veteran was thought to be 
experiencing psychosomatic symptoms.  Following additional 
hospital treatment, his symptoms were noted to have abated, 
and he was noted as ambulating with minimal difficulty.  In 
addition, the veteran sought treatment in March 1981 for 
weakness in his legs.  He reported that his legs had "turned 
to Jell-O," which had caused him to fall down a flight of 
stairs.  The examiner's diagnosis was multiple contusions as 
a result of the reported fall.  

In May 1984, the veteran was noted to have been in a motor 
vehicle accident and suffered multiple contusions, but was 
reported to walk well.  A March 1994 EMG study noted the 
veteran's complaints of weakness of the left lower extremity 
associated with muscle cramping, paresthesia, and marked 
quadriceps muscle weakness since September 1993.  The study's 
interpretation revealed normal conductions for the right 
median and ulnar motor sensory nerve, and normal conductions 
for the left common peroneal and posterior tibial nerve.  
Treatment records in April 1994 reflected a diagnosis of 
sympathetic dystrophy type disease or demyelinating disease, 
such as muscular dystrophy or amyotrophic lateral sclerosis 
(ALS).  A June 1994 treatment record noted the veteran to be 
confined to a wheel chair, and reported that he apparently 
was suffering from multiple sclerosis.  An October 1994 
hospital summary noted the veteran's complaints of dizziness, 
blurry vision, difficulty swallowing and breathing, and 
generalized weakness.  

In June 1995, the RO granted the veteran non-service-
connected disability pension benefits, based upon his 
diagnosis in 1994 of multiple sclerosis.  The following 
month, the veteran submitted a VA Form 21-4138 (Statement in 
Support of Claim) in which he filed a claim of service 
connection for multiple sclerosis.  The veteran's service 
representative contended that the veteran's complaints in 
service of weakness and paresthesia in his arms and legs, as 
well as complaints of dizziness and lightheadedness, had been 
early symptoms of the disease.  

In March 1996, the veteran submitted a personal statement, 
with his substantive appeal, in which he noted that he had 
experienced problems with instability in his legs during his 
first duty assignment aboard the USS Coral Sea (CV-43).  He 
also noted that these problems had occurred throughout his 
active duty career, and that he reported to sick bay on 
multiple occasions, but was not sure that his complaints had 
been documented in his service medical records.  The veteran 
also noted problems with his legs giving out after separating 
from active service, but said he had not sought medical 
treatment for the problem.  Along with his personal 
statement, the veteran also submitted a statement from 
Rodolfo Valencia, M.D., dated in February 1996.  Dr. Valencia 
noted that he had seen the veteran sometime around August 
1979 while he was on leave from the Navy, and recalled the 
veteran's complaints of falling down and problems with his 
gait.  Dr. Valencia also noted that, at that time, he did not 
know the etiology of the veteran's physical problem.  In 
addition, the veteran also submitted a statement from his 
parents, in which they noted that, while home on leave, the 
veteran had reported feeling physically odd on many 
occasions, and had fallen down for no apparent reason.  

In November 1998, the RO received VAMC Asheville treatment 
records, some duplicative, dated from August 1991 to March 
1998.  In particular, a discharge summary, dated in June 
1997, noted a diagnosis of "neurologic disorder of uncertain 
cause, possible demyelinating versus Munchausen syndrome."  
A similar diagnosis was also reported in September 1997.  A 
discharge summary, dated in December 1997, noted that there 
was a question as to whether the veteran suffered from 
multiple sclerosis, given that an MRI (magnetic resonance 
imaging) scan in July 1995 had revealed no demyelinating 
process.  

Thereafter, the RO received a VA neurology consultation 
memorandum, dated in February 1998.  The VA neurologist noted 
that he had reviewed the veteran's medical records dated from 
March 1981 through March 1994.  He also indicated that since 
the exact cause of multiple sclerosis was unknown and the 
progression of the disease uneven and saltatory, it was 
extremely difficult to know whether any of these early 
symptoms were the result of some demyelinating process.  The 
examiner opined that the veteran's medical history was not 
consistent with a mild onset of multiple sclerosis followed 
by long years with no obvious symptoms from the disease.   

II.  Analysis

The Board's threshold question must be whether the veteran 
has presented a well-grounded claim.  38 U.S.C.A. § 5107 
(West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If 
he has not, the claim must fail and there is no further duty 
to assist in its development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  That decision upheld the 
earlier decision of the United States Court of Appeals for 
Veterans Claims (known previously as the United States Court 
of Veterans Appeals, prior to March 1, 1999), which made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet.App. 341 (1996).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  To establish a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

A veteran shall be granted service connection for multiple 
sclerosis, although it is not otherwise established as 
incurred in service, if the disease is manifested to a 10 
percent degree within seven years following service.  
38 U.S.C.A. § 1112(a)(4); 38 C.F.R. § 3.307(a)(3).

Following a review of the evidence, the Board is of the 
opinion that the veteran's claim for service connection for 
multiple sclerosis is not well grounded.  In reaching this 
conclusion, we note that service medical records reflect the 
veteran's complaints of paresthesia of the left arm and leg.  
He also complained of weakness and instability in his legs, 
although this particular complaint was always made in 
conjunction with his reported dizzy spells and 
lightheadedness.  In addition, a number of neurological 
examinations were conducted during active service, all of 
which revealed normal findings, and a neurologist in 1979 
commented that the veteran was not suffering from any type of 
neurological disorder.  The veteran also reported that he 
sought treatment on numerous occasions after his legs 
unexpectedly gave out on him.  The veteran's service medical 
records, which appear complete and reflect treatment notes 
dating back to the veteran's duty aboard the USS Coral Sea in 
1972, do not reflect any such complaints or associated 
treatment.  Furthermore, during a separation medical 
examination, no complaints or findings of muscle weakness or 
instability, paresthesia, or symptoms associated with 
multiple sclerosis or any other associated  neurological 
disorder, were noted.  

We are also aware that, in March 1981, following his release 
from active service, the veteran reported paresthesia on his 
right side, without involvement of the lower extremity, and 
later that month complained of instability in his legs.  He 
did not again report such symptoms until a March 1994 EMG 
study, during which he related the onset of muscle weakness, 
instability, and paresthesia to September 1993.  In addition, 
the Board is also cognizant that there is a question as to 
whether the veteran is actually suffering from multiple 
sclerosis.  Recent VAMC Asheville discharge summaries dated 
in June and September 1997, noted the veteran's history of an 
ill-defined neurological disorder, thought possibly to be 
demyelinating or due to Munchausen's syndrome, or related to 
depression and anxiety.  A December 1997 VAMC Asheville 
discharge summary noted that there was a question as to 
whether the veteran suffered from multiple sclerosis, given 
that an MRI scan in July 1995 had revealed no demyelinating 
process.  Even if we accept that the veteran does currently 
suffer from multiple sclerosis, there is no medical opinion 
of record relating the veteran's disease to active service, 
or to the seven-year presumptive period immediately following 
service.   Furthermore, a VA neurologist has opined that the 
veteran's medical history from 1981 to 1994 was not 
consistent with a mild onset of multiple sclerosis during 
that period, given the number of years with no obvious 
symptoms of the disease.  

We are also mindful that the U.S. Court of Appeals for 
Veterans Claims has held that a disorder suffered in service 
will be determined to be chronic, under 38 C.F.R. § 3.303(b), 
when there is competent medical evidence to establish its 
chronicity, based upon both its existence in service and its 
relationship to the same condition after service.  Savage v. 
Gober, 10 Vet.App. 488, 495 (1997).  Where the disorder is of 
a type that requires medical expertise (as opposed to mere 
lay observation) to demonstrate its existence, such medical 
evidence must be of record.  Id. (citing Epps, Caluza, 
Grottveit, supra).  In this instance, even if we assume that 
the veteran does currently suffer from multiple sclerosis, 
there is no competent medical evidence of record relating any 
of the veteran's reported symptoms, during service, to the 
onset of the disease after service.  

Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet.App. at 496.  In this instance, as noted above, there 
is lack of medical evidence of treatment for multiple 
sclerosis, or any associated symptomatology, between 1981 and 
1994.  In addition, no medical opinion of record has related 
the veteran's complaints of leg instability and muscle 
weakness in service and thereafter, in 1981, to the onset of 
the disease post service.  Furthermore, the most recent 
medical evidence has questioned whether in fact the veteran 
does actually suffer from multiple sclerosis.  Therefore, 
continuity of symptomatology is not beneficial to the 
veteran's claim.  

Thus, the Board finds that, given the veteran's service 
medical history, without any showing of neurological deficit; 
the lack of documented complaints or treatment for multiple 
sclerosis or related symptomatology between 1981 and 1994; 
the lack of a medical opinion of record linking the veteran's 
current medical disorder to service or to any point within 
the presumptive seven-year period after service; and recent 
medical findings which noted the veteran as suffering from a 
neurological disorder of uncertain cause, the veteran has not 
met the initial burden of presenting evidence of a well-
grounded claim for service connection for multiple sclerosis, 
under the applicable law as interpreted in the Caluza and 
Savage precedents.  See also Rose v. West, 11 Vet.App. 169, 
171-72 (1998), emphasizing that section 3.303(b) provides an 
alternative method of establishing service connection but 
does not override the analysis set forth in Caluza and Epps, 
supra.  Furthermore, the veteran has not presented medical 
evidence which reflects that multiple sclerosis was 
manifested to a degree of 10 percent or more within the 
seven-year presumptive period.  See 38 C.F.R. §§ 3.307 and 
3.309.  

The veteran has been very specific in asserting that he 
suffers from multiple sclerosis and that the disease was 
incurred during active military service.  However, with all 
due respect for his opinion as to the nature and etiology of 
his medical condition, the veteran has not submitted any 
medical evidence to support this contention.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998), citing Espiritu, supra (to 
the effect that "lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical 
nexus").  While the Board does not doubt the sincerity of 
the veteran's contentions in this regard, and his belief that 
he suffers from service-related multiple sclerosis, our 
decision must be based on competent medical testimony or 
documentation.  In a claim of service connection, this 
generally means that medical evidence must establish that a 
current disability exists, and that the disability is related 
to a period of active military service.  Competent medical 
evidence has not been presented establishing that the veteran 
suffers from a service-related disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998); Rabideau 
v. Derwinski, Montgomery v. Brown, both supra.

In addition, as noted above, the veteran does not meet the 
burden of presenting evidence of a well-grounded claim merely 
by presenting his own testimony, however strongly felt 
because, as a lay person, he is not competent to offer 
medical opinions.  See Bostain v. West, supra.  See also 
Carbino v. Gober, 10 Vet.App. 507, 510 (1997), aff'd sub nom. 
Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

In his VA Form 9, Appeal to Board of Veterans' Appeals, and 
an accompanying statement, filed with the assistance of his 
representative in March 1996, the veteran asserted, in 
pertinent part, that there are gaps in his service medical 
records, and that sick bay reports were sometimes made, 
sometimes not.  It was also argued that, in denying his 
claim, VA was engaging in pure speculation, not backed up by 
any medical or scientific opinion, with the result that 
reasonable doubt was resolved in favor of the Government 
rather than in favor of the veteran.  In response, we must 
point out that the reasonable-doubt/benefit-of-the-doubt 
doctrine is applicable only when there is an approximate 
balance of positive and negative evidence as to an issue in a 
claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Here, as discussed at length above, we do not have equipoise 
in the evidence as to the existence of multiple sclerosis in 
service or within seven years after the veteran's separation 
in November 1980.  The Board has reviewed all the medical 
evidence of record, and, even if the veteran is correct in 
his implication that all his in-service complaints and clinic 
visits are not reported in his service medical records, there 
is ample evidence, which was reported, of his multiple 
clinical evaluations for complaints and symptoms which he now 
believes were manifestations of multiple sclerosis.  
Moreover, as sympathetic as we might be toward an appellant's 
condition, the Board is not permitted to reach medical 
determinations without considering independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet. App. 171 (1991), and Hatlestad v. Derwinski, 3 
Vet.App. 213 (1992).  Having reviewed the record in this 
case, we do not find any professional medical opinion to 
support a conclusion that multiple sclerosis (if, indeed, 
that is the correct current diagnosis) is etiologically 
related to the veteran's naval service or to his first seven 
years after service.  Thus, under the Court's caselaw, the 
critical element of medical nexus evidence, required by 
Caluza, is missing.  See Clyburn v. West, 12 Vet.App. 296, 
302 (1999), holding that "[t]he lack of a competent medical 
opinion correlating the symptoms he suffered in-service to 
his current diagnosis is fatal to [his] presentation of a 
well-grounded claim on this theory."

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for service connection for  multiple sclerosis, 
regardless of the fact that he currently is not shown to be 
suffering from a disability that is service-connected.  Such 
evidence would need to show, through competent medical 
evidence, that a current disability exists, and that it 
"resulted from a disease or injury which was incurred in or 
aggravated by service."  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998); Rabideau, Montgomery, supra.

In absence of a well-grounded claim, there is no duty to 
assist the veteran further in the development of it, and the 
Board does not have jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 136 
(1994).  Accordingly, as a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claim for service connection for 
multiple sclerosis, must be denied.  See Epps v. Gober, 
supra.


ORDER

Entitlement to service connection for multiple sclerosis is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

